Mr. Justice Magruder, dissenting: I do not concur in the reversal of the judgment in this case for two reasons. First, the court ruled, in the presence of the jury, that the objectionable statement made by the counsel for the prosecution was improper. Counsel for defendant objected “to any reference being made to the fact that the defendant did not testify.” In ruling upon this objection, the trial judge said:. . “The objection is sustained—it'is improper to make any reference to the fact of the defendant failing to testify.” Any harm, which the language of the prosecuting attorney may have done, was counteracted by the emphatic utterance of the court. Second, in Austin v. The People, 102 Ill. 261, this court said “that such improper and forbidden reference by counsel for the prosecution shall be regarded good ground for a new trial in all cases where the proofs of guilt are not so clear and conclusive, that the court can say affirmatively the accused could not have been harmed from that cause.” The record and the opinion of the majority show, that the proofs of guilt of the plaintiff in error in this case are so clear and conclusive that he could not have been harmed by the language objected to.